

117 S973 IS: Grizzly Bear State Management Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 973IN THE SENATE OF THE UNITED STATESMarch 25, 2021Ms. Lummis (for herself, Mr. Barrasso, Mr. Crapo, Mr. Daines, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of the Interior to reissue a final rule relating to removing the Greater Yellowstone Ecosystem population of grizzly bears from the Federal list of endangered and threatened wildlife, and for other purposes.1.Short titleThis Act may be cited as the Grizzly Bear State Management Act of 2021.2.Reissuance of final rule relating to Greater Yellowstone Ecosystem population of grizzly bears(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule entitled Endangered and Threatened Wildlife and Plants; Removing the Greater Yellowstone Ecosystem Population of Grizzly Bears From the Federal List of Endangered and Threatened Wildlife (82 Fed. Reg. 30502 (June 30, 2017)), without regard to any other provision of law that applies to the issuance of that final rule. (b)No judicial reviewThe reissuance of the final rule described in subsection (a) (including this section) shall not be subject to judicial review. 